Citation Nr: 0105380	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of 
frostbite of the ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1954 to March 1958.

This appeal is from a July 1997, decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which granted the veteran's claim for service 
connection for residuals of frostbite of the ears and 
assigned a noncompensable rating of 0 percent effective from 
the date of his claim.  


REMAND

During his January 2001 hearing before the undersigned, the 
veteran alleged that he experiences chronic pain, numbness, 
and cold sensitivity in his ears as a residual of the 
frostbite injury in service-particularly during prolonged 
cold weather or climate conditions such as when the wind 
blows directly on his ears while boating or while riding in a 
car with the air conditioning system on.  He also said that 
his symptoms are getting progressively worse as he gets 
older.  Consequently, he believes that he is entitled to at 
least a 10 percent rating, if not more, under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7122 (2000) for each 
ear.  He voiced these same complaints while being examined 
and evaluated on various other occasions during the last 
several years-in September 1997, October 1997, December 
1997, May 1999, and most recently in August 2000.  But 
unfortunately, the records of that treatment and evaluation, 
including the report of his May 1999 VA compensation 
examination, do not adequately address all of the rating 
criteria of Code 7122.  Consequently, the Board is unable to 
determine whether he is entitled to a higher rating.  
Further,  there also have been various other diagnoses of 
note-allergic sinusitis/rhinitis and otitis media/externa.  
Therefore, on remand, the VA examiner should, if possible, 
indicate the extent of the veteran's ear symptoms that are 
attributable to the service-connected residuals of the 
frostbite, as opposed to these other conditions that are not 
service connected.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

Also, since the veteran disagreed with the initial rating 
assigned for the frostbite residuals within the appeal period 
after establishing his entitlement to service connection, 
the RO must consider the propriety of the initial rating-
including whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should schedule the veteran 
for all necessary VA examinations to 
obtain a medical opinion concerning the 
severity of the frostbite residuals 
affecting his ears-as determined by the 
specific criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The VA 
examiner(s) also should, if possible, 
indicate the extent of the symptoms 
affecting the veteran's ears that is 
due to the service-connected frostbite 
residuals, as opposed to conditions that 
are not service connected (allergic 
sinusitis/rhinitis and otitis 
media/externa).  And if the symptoms 
associated with the service-connected 
disability cannot be differentiated from 
those attributable to the nonservice-
connected conditions, then the VA 
examiner should expressly indicate this 
and explain why.  The claims file should 
be made available to the examiner for 
review.

2.  The RO should review the report of 
the examination to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  See 38 
C.F.R. § 4.2.

3.  If, after completion of the above 
development, and any other development 
deemed warranted by the record, the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case (SSOC).  The RO 
should specifically consider whether 
separate ratings for each ear are 
warranted under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


